Citation Nr: 1626015	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to an initial increased rating in excess of 10 percent for right hip extension.

2.  Entitlement to an initial compensable rating for right hip flexion. 

3.  Entitlement to an initial rating in excess of 10 percent for impairment of the right thigh due to a right hip injury.

4.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to March 2006 and from June 2006 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2015, the Board remanded the claims for further development.  

In an August 2015 rating decision, the Appeals Management Center (AMC) granted service connection for insomnia (claimed as a sleeping disability) and assigned a 10 percent disability rating effective July 4, 2011.  As this decision represents the full grant of the benefit sough, this matter is no longer on appeal.  

While additional VA treatment records were added to the claims file in June 2016, after the last adjudication by the RO, the reports are duplicative of the information previously on record.  As such, the Board will proceed with this appeal.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran reported pain on motion in the right hip, with flare-ups of pain with prolonged sitting, laying down, standing, walking, bending, lifting, pushing, pulling, twisting, and turning; the evidence did not show right hip ankylosis, fracture, malunion, or nonunion of the joint, flexion to 45 degrees or less, or limitation of right hip abduction with motion lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial increased rating in excess of 10 percent for right hip extension have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5003, 5010, and 5251 (2015).

2.  For the entire appeal period, the criteria for an initial compensable rating for right hip flexion have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 5003, 5010, and 52525 (2015).

3.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for impairment of the right thigh due to a right hip injury have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 5003, and 5250-5255 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify & Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The appeal arises from a disagreement with the initially assigned disability rating and effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

Here, the Veteran's service treatment records, VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations in August 2012 and 2015, which, collectively, are adequate as the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  ); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Also, on the August 2015 VA examination, the examiner reported the ranges of motion and the degrees at which pain began in compliance with the May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 125-26 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See Generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. 
§ 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45  state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Throughout the appeal period, the Veteran's right hip disabilities have been assigned a 10 percent disability evaluation under Diagnostic Code 5251 for residual of right hip injury with limited extension, a noncompensable disability evaluation under Diagnostic Code 5252 for residual of right hip injury with limitation of flexion; and a 10 percent disability evaluation for residual of a right hip injury with impairment of the thigh.  

Under DC 5251 (limitation of extension of the thigh), a 10 percent evaluation is assigned with extension limited to 5 degrees.  38 C.F.R. § 4.71a.  Under DC 5252 (limitation of flexion of the thigh), a 10 percent evaluation is assigned with flexion limited to 45 degrees; a 20 percent evaluation is assigned with flexion limited to 30 degrees; a 30 percent evaluation is assigned with flexion limited to 20 degrees; and a 40 percent evaluation is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a. Under DC 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  DC 5255 contemplates impairment of the femur. Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. §  4.71a.

In September 2011 correspondence, A.U., an individual who has known the Veteran since 2004 reported that the Veteran's right hip bothered him the most when he would lie down and the pain woke him up at night. 

On review of the evidence, on August 2012 VA hip and thigh disability benefits questionnaire (DBQ), the Veteran was diagnosed with residual of hip injury and degenerative joint disease (DJD) of the right hip.  He reported increased pain with prolonged sitting and lying down.  He sometimes used a TENS unit, which helped.  The Veteran reported that he had flare ups that impacted sitting and lying down.  Range of motion studies showed right hip extension from 0 to 3 degrees with pain from 0 to 3 degrees, flexion from 0 to 95 degrees with pain from 0 to 95 degrees, adduction from 0 to 7 degrees with pain from 0 to 7 degrees, abduction from 0 to 13 degrees with pain from 0 to 13 degrees, internal rotation from 0 to 25 degrees with pain from 0 to 25 degrees, and external rotation from 0 to 15 degrees with pain from 0 to 15 degrees.  The examiner indicated that the Veteran was able to perform repetitive-use testing with three repetitions. The examiner reported that the Veteran had functional loss and/or functional impairment of the hip and thigh manifested by pain on movement.  There was no ankylosis.  The Veteran has not undergone a total hip replacement or other hip surgery.  There were no other pertinent physical findings, complications, signs and/or symptoms related to the right hip disorder.  He did not use any assistive devices.  There was no functional impairment that was so severe that no effective function remained other than that which would be equally served by amputation by prosthesis.  The examiner noted that the Veteran's current hip condition may likely impact physical and sedentary labor requiring prolonged standing and sitting.  

On his August 2013 Form 9, the Veteran reported that his hip was in constant pain.  He stated that the pain was worse in the sitting position and while lying down.  He indicated that while he was on road trips, he would have to occasionally stop driving and get out of the car to stand and ease the pain.  He stated that pain medication and physical therapy helped with the pain.  

On an August 2015 VA hip and thigh conditions DBQ, the Veteran reported that his right hip has become progressively more painful.  He indicated that he had flare-ups with prolonged sitting, laying down, standing, walking, bending, lifting, pushing, pulling, twisting, and turning.  He described functional loss or functional impairment as having "pain all the time".  On physical examination of the right hip, range of motion studies revealed flexion from 0 to 80 degrees with pain from 0 to 80 degrees, extension from 0 to 11 degrees with pain from 0 to 11 degrees, abduction from 0 to 17 degrees with pain from 0 to 17 degrees, adduction from 0 to 10 degrees with pain from 0 to 10 degrees, external rotation from 0 to 15 degrees with pain from 0 to 15 degrees, and internal rotation from 0 to 25 degrees with pain from 0 to 25 degrees.  Adduction was limited to such that the Veteran could not cross his legs.  The examiner added that the range of motion contributed to functional loss with prolonged sitting, laying down, standing, walking, bending, lifting, pushing, pulling, twisting, and turning.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint associated or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner reported that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain caused functional loss.  The examiner was unable to opine future degrees of limitation without resorting to mere speculation.  Pain was demonstrated with sitting, standing, and walking.  Muscle strength testing revealed right hip flexion, extension, and abduction was 4/5.  There was no muscle atrophy or ankylosis.   There was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The examiner reported that the Veteran did not have any scars related to the condition.  He regularly used a pillow at night for pain and support.  Functional impairment was not so severe that no effective function remained other than that which would be equally served by an amputation by prostheses.  The examiner noted that the Veteran's current hip condition may likely mildly to moderately significantly impact functional ability during flare-ups or when the joint was used repeatedly over a period of time.  

After a full review of the clinical and lay evidence, the Board concludes that for the entire appeal period, an initial compensable rating for right hip flexion and an initial rating in excess of 10 percent for right hip extension are not warranted.  See 38 C.F.R. § 4.71a, DC 5251, 5252.  The maximum rating under DC 5251 is 10 percent, so that diagnostic code will not form the basis for increase.  For a higher compensable rating under DC 5252, the evidence must indicate limitation of flexion to 45 degrees or less.  The most limitation of flexion noted in the reports is the 80 degrees with pain from 0 to 80 degrees found in the right hip during the August 2015 VA evaluation.  There was no additional loss of function or range of motion after three repetitions.  For a higher rating under DC 5253, abduction must be limited to less than 10 degrees.  However, the evidence shows abduction beyond that level; in fact, at its worst, abduction was from 0 to 13 degrees with pain from 0 to 13 degrees during the August 2012 VA examination.  

The Board acknowledges that the Veteran and A.U. provided lay evidence regarding the current severity of his right hip disability, indicating that his pain increased while he was lying down.  The Veteran described functional loss or functional impairment as having "pain all the time."  He also indicated that he had flare-ups of pain with prolonged sitting, standing, walking, bending, lifting, pushing, pulling, twisting, and turning.  While the Veteran and A.U. are competent to report observable symptoms, such as pain and/or painful motion, the Board finds that, with regard to determining whether specific rating criteria are met to warrant an increased rating, the findings provided on examination by medical professionals are more probative than the Veteran's lay assertions.  The examiner has medical experience, education, and training that the Veteran and A.U. are not shown to have.  Further, VA prescribes that the use of a goniometer is indispensable in obtaining accurate measurement of limitation of motion.  38 C.F.R. § 4.46 (2015).  The medical evidence is therefore the most probative in evaluating the Veteran's range of motion, as it offers specialized, specific, and detailed determinations pertinent to the rating criteria and largely contemplates the descriptions of his symptoms.  

Here, the record indicates that the Veteran's claimed symptoms, to the extent that they limited his range of motion, were contemplated by the 10 percent rating for impairment of the thigh, the noncompensable rating for painful or limited motion upon flexion, and 10 percent for painful or limited motion upon extension and did not show that the Veteran's limited motion was to such an extent that increased initial ratings would be warranted.  Throughout the appeal period, the Veteran's right hip disability was not productive of limitation of flexion to 45degrees or limitation of abduction with motion lost beyond 10 degrees.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right hip disability more closely approximates an initial rating in excess of 10 percent for impairment of the thigh, a compensable initial rating for right hip flexion, and an initial rating in excess of 10 percent for right hip extension.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7.

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the hip are Diagnostic Code 5003 (arthritis), Diagnostic Code 5010 (traumatic arthritis), Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5254 (flail joint of the hip), and Diagnostic Code 5255 (impairment of the femur).  In regards to arthritis, the Board notes that the Veteran has DJD of the right hip and his major functional impairment is pain; however, a disability rating based on pain on motion under more than one diagnostic code would violate 38 C.F.R. section 4.14.  In regards to ankylosis, both the August 2012 and 2015 VA examiners specifically denied ankylosis.  Also, the August 2015 VA examiner found that there was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5250, 5254, 5255 (2015).

Moreover, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.

Consequently, the weight of the evidence is against assigning an initial rating in excess of a 10 percent disability evaluation under Diagnostic Code 5251 for residual of right hip injury with limited extension, an initial compensable disability evaluation under Diagnostic Code 5252 for residual of right hip injury with limitation of flexion; and an initial rating in excess of a 10 percent disability evaluation for residual of a right hip injury with impairment of the thigh.  

III.  Extraschedular Considerations

The Board also finds the claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board finds that at no pertinent point has any right hip disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate each disability under consideration at all points pertinent to this appeal, as a wide range of signs and symptoms are contemplated in the applicable rating criteria. The rating schedule fully contemplates the described symptomatology pertaining to limited painful motion, as appropriate, and provides for ratings higher than that assigned based on more significant and/or additional functional impairment.  As noted, evaluation of the disabilities rated on the basis of limited motion also require application of the holding in Deluca, Johnson, and Mitchell, which mandate, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. 
§ 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. Significantly, there is no medical indication or argument that the applicable criteria and rating considerations are inadequate to rate any service-connected right hip disability issue. 

The Board further notes that under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the fundamental requirement for invoking the procedures set forth in 38 C.F.R. §  3.321(b)(1) are not met, and referral of any of these claims for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) was raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As recently as the August 2015 VA mental disorders DBQ, the Veteran reported that he worked as a police officer and generally worked in 12 hour shifts.  In this case, the issue is not raised because the Veteran is employed.


ORDER

An initial increased rating in excess of 10 percent for right hip extension is denied.

An initial compensable rating for right hip flexion is denied. 

An initial rating in excess of 10 percent for impairment of the right thigh due to a right hip injury is denied


REMAND

The August 2015, the VA examiner opined that the Veteran had essential hypertension and that there was no etiology for essential hypertension.  However, in April 2008, the Veteran was diagnosed with diastolic hypertension and the record is not clear as to whether or not the examiner considered this diagnosis when providing the Veteran's current diagnosis and the opinion that followed.  Also, the evidence suggests a possibility of the Veteran's service-connected insomnia and hip disabilities caused and or aggravated his blood pressure.  

In his claim, the Veteran reported that pain related to his right hip interfered with his sleep and sitting and that when things did not go as planned, his blood pressure would became elevated.  He claimed that doctors told him that stress caused a rise in his blood pressure.  During his August 2015 VA mental disorders (other than PTSD and Eating disorders) disability benefit questionnaire, the Veteran was diagnosed with a mental disability identified as insomnia and endorsed symptoms of fatigue and irritability.  He also indicated that pain from his hip woke him up at night. 

In a military progress note dated in April 2008, the Veteran reported that he had a stressful job, blood pressure issues for several years, and got very little sleep.  He was diagnosed with diastolic hypertension.  

Therefore, the Board finds that the claim must be remanded for a VA examination with opinion regarding whether or not any of the Veteran's diagnoses of hypertension were related to service, or his service connected disabilities.  

On remand, the AOJ must provide the Veteran with VCAA notice of the information and evidence necessary to substantiate a secondary service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice of the information and evidence necessary to substantiate a secondary service connection claim.

2.  Schedule the Veteran for an examination to determine the nature and etiology of hypertension.  The claims folder should be made available for the examiner for review. 

(a) The examiner must identify all diagnoses of hypertension found to be present, including diagnostic and essential hypertension. 

(b) For each diagnoses of hypertension found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service, or is related to a disease, injury, or event therein.  In addressing this question, the examiner should discuss the in-service treatment record dated in April 2008 documenting a diagnosis of diagnostic hypertension and the Veteran's reports of having blood pressure issues for years. 

(c) For any hypertension condition found not to be related to service, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected insomnia and right hip disabilities caused such hypertension.  The examiner should consider the Veteran's reports that his right hip pain interfered with his sleep and that he was told by his doctors that his stress causes a rise in his blood pressure.

(e) For any hypertension condition found not to be related to service, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any hypertension condition was aggravated beyond the normal course of the condition by the service-connected insomnia and right hip disabilities.  

The examiner should provide the supporting rationale for any opinion expressed and consider any additional conditions that may have become service-connected since this remand. 

3.  If any claim on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


